Title: To James Madison from Robert Mack, 24 May 1808
From: Mack, Robert
To: Madison, James



Sir
State of Ohio Adams County Byrd Township May 24th. 1808

Tho I have not the honour of being known to you, yet presuming on the Benevolence of your Character, I hope to be excused for Soliciting a small favour at your hands which if you accord me I shall Remember with sentiments of gratitude.  The thing is this.
Some lands in this County which I entered on a Military Warrant, and for which I have Obtained a Patent, has been since entered by a certain James Curry and Surveyed (Viz) 300 Acres on part of a Military warrant No. 348 on the Waters of Brush and Eagle Creeks; And 300 Acres by a certain Catesby Jones on three Military Warrants (Viz) Nos. 1418. 1434. 1435
James Curry 
348 1805
1418 1506
1434
1435.
on the Waters of Brush White oak and Straight Creeks Which lands under sd. Entries & Surveys are Settled; To Recover my Right therefore I am forced, to go into litigation and it is Essential for me in order to proceed Right, to know whether patents have Issued for those intruding Entries & Surveys or not; and if there has, When, and to Whom.  The favour I Request then is, that as you possess the means, you would give me by letter Speedy and Specific information on those points, Directing the Same to me in Adams County State of Ohio, To the Care of Capt. Nathl. Beasley.  It is with Reluctance sir that I trouble you with so petty a concern and that of a Private nature when I know your public Business as Secretary of State is so great and momentous, but I 
I am in Some sort compelled, and therefore feel confident (if I have taken up aright Idea of you) that my Situation will plead my excuse, and your goodness procure me the Requested favour.  Sir with Esteem and Veneration for your Character I Remain Your fellow Citizen and Obt: Humble: Servt.

Robert Mack


NB.  Curry Survey is No. 4962. And Jones Survey 3868

